Citation Nr: 0018885	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an earlier effective date for a grant of 
service connection for pulmonary tuberculosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's wife 




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
March 1945.  By rating actions dated in October 1945 and 
January 1952 the Department of Veterans Affairs (VA) Regional 
Office, Des Moines, Iowa, denied entitlement to service 
connection for pulmonary tuberculosis.  The veteran was duly 
notified of those decisions and did not submit an appeal.  In 
June 1992 he submitted additional information for the purpose 
of reopening his claim.  The claim was denied in a 
September 1992 rating action.  The veteran appealed from that 
decision.  In July 1997 the Board of Veterans' Appeals 
(Board) granted service connection for pulmonary 
tuberculosis.  In a September 1997 rating action the regional 
office effectuated the Board decision, granting service 
connection for pulmonary tuberculosis effective June 9, 1992, 
the date of receipt of the veteran's reopened claim.  The 
veteran appealed for an earlier effective date for the grant 
of service connection for pulmonary tuberculosis.  

In addition, by rating action dated in April 1998 the 
regional office denied entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) due to nicotine 
addiction, which had been claimed as being due to tobacco use 
in service.  The veteran appealed from that decision.  In 
February 1999 the veteran and his wife testified at a video 
conference hearing before a member of the Board.  During the 
hearing the appellant withdrew his claim for service 
connection for COPD due to tobacco use in service.  In lieu 
of that appeal, he claimed his COPD was secondary to the 
service connected pulmonary tuberculosis.  That issue, as 
revised, is now before the Board for appellate consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  Chronic obstructive pulmonary disease was not 
demonstrated either during the veteran's active military 
service or for many years following his release from active 
duty.

3.  The evidence does not establish that the veteran's COPD 
was caused by or is proximately due to his service connected 
pulmonary tuberculosis.  The COPD did not increase in 
severity as a result of the service connected pulmonary 
tuberculosis.  

4.  Rating actions of October 1945 and January 1952 denied 
entitlement to service connection for pulmonary tuberculosis.  
The veteran was duly notified of those decisions and did not 
appeal.  

5.  On June 9, 1992, the veteran submitted additional 
information for the purpose of reopening his claim for 
service connection for pulmonary tuberculosis. 

6.  In July 1997 the Board of Veterans' Appeals found that 
the evidence was in equipoise and granted service connection 
for pulmonary tuberculosis.  

7.  The grant was effective June 9, 1992, the date of his 
reopened claim, and the veteran appealed for an earlier 
effective date.  

8.  The October 1945 and January 1952 rating actions were 
reasonably supported by the evidence of record at the time 
those decisions were made.  


CONCLUSIONS OF LAW

1.  Service connection for chronic obstructive pulmonary 
disease on a direct basis, as proximately due to or the 
result of the veteran's service connected pulmonary 
tuberculosis, or by reason of aggravation by the service 
connected pulmonary tuberculosis is not in order.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); 38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.310, 4.22 (1999).  

2.  The October 1945 and January 1952 rating actions denying 
entitlement to service connection for pulmonary tuberculosis 
did not involve clear and unmistakable error and are final.  
38 C.F.R. §§  3.104, 3.105 (1999).  

3.  An effective date for the grant of service connection for 
pulmonary tuberculosis prior to the June 9, 1992 date of 
receipt of reopened claim is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

I.  The Claim for Service Connection for Chronic Obstructive 
Pulmonary Disease.

The veteran's service medical records do not reflect the 
presence of chronic obstructive pulmonary disease.  That 
condition was initially medically demonstrated many years 
following the veteran's separation from military service.  
Thus, service connection would not be warranted for the 
veteran's chronic obstructive pulmonary disease on a direct 
basis.  38 U.S.C.A. § 1110.  The veteran has not contended 
otherwise.  Rather, he has maintained that the chronic 
obstructive pulmonary disease has been caused by or is due to 
his service connected pulmonary tuberculosis.  

In connection with the veteran's reopened claim for service 
connection for pulmonary tuberculosis, a detailed opinion was 
obtained from a VA physician in June 1996.  He found no 
evidence of aggravation of tuberculosis in or immediately 
after the veteran's military service.  He also determined 
that the veteran did not have active tuberculosis on entering 
service and did not develop that disease or aggravate an 
existing condition during service.  The opinion noted the 
current presence of COPD, but referred to it as a consequence 
of long-term tobacco abuse.  

In September 1996 Richard Osterholm, M.D., indicated that he 
had examined the veteran and reviewed the veteran's records.  
He noted that the veteran had pleural thickening and fibrotic 
scarring documented on X-ray.  Dr. Osterholm was unable to 
quantify the portion of his impairment which was associated 
with tobacco use, but it did appear to him that "probable 
(sic) 20 percent of his disability" was related to his 
tuberculosis.  He also concluded that there was no question 
that during his active duty the veteran did develop either 
active tuberculosis as a primary infection or as a 
reactivation of inactive tuberculosis which had left him with 
a permanent area of pleural reactive change in the left lower 
lobe, some dyspnea and fibrotic scarring.  Dr. Osterholm's 
letter made no mention of the veteran's post-service surgery 
to remove the tuberculoma.  

The veteran was afforded a special pulmonary examination by 
the VA in October 1997.  It was noted that he had a long 
history of chronic obstructive pulmonary disease.  He stated 
his symptoms concerning his breathing had been about the same 
for about 20 years and had not been worsening.  On physical 
examination, various findings were recorded including some 
expiratory wheezes over the right lung field and slightly 
decreased breath sounds bilaterally.  Pulmonary function 
tests were requested.  The diagnoses included chronic 
obstructive pulmonary disease, tobacco abuse by history, 
tuberculosis in 1944-45, treated, and tuberculoma by history, 
removed.

The veteran was again afforded a VA pulmonary examination in 
November 1997. The veteran's long history of chronic 
obstructive pulmonary disease was noted, as were his current 
symptoms, including dyspnea on exertion, and a chronic cough 
with a minimal amount of sputum.  It was noted that he had 
had tuberculosis in 1945 that had been treated.  The veteran 
had been told that he had been cured at that time.  In 1951 
he had had a tuberculoma removed.  He had smoked for about 25 
years and had a 40 to 60 pack-year history of tobacco use.

On physical examination, there was a thoracotomy scar on the 
left side.  The breath sounds were equal and diminished on 
both sides.  Some wheezing was heard on forced expiration.  
Pulmonary function studies showed various findings.  A chest 
X-ray showed some volume loss on the left side, probably 
secondary to the resection.  There was some parenchymal 
scarring which was minimal.  The chest X-ray was otherwise 
negative.  The examiner commented that the veteran appeared 
to have had a history of tuberculosis in 1945 which was 
inactive at that time and had remained inactive.  He stated 
that the structural and functional damage to the lungs due to 
tuberculosis had been minimal to none.  It was his opinion 
that the veteran's reduced exercise capacity and functional 
limitations were due to chronic obstructive pulmonary 
disease.

As matters now stand, the medical evidence of record clearly 
and consistently establishes that the veteran's COPD is not 
causally related or proximately due to the veteran's service 
connected pulmonary tuberculosis.  While the veteran has a 
different opinion, his opinion, not being supported by 
medical corroboration, does not provide a favorable 
evidentiary basis.  Thus, service connection for COPD as 
secondary to the veteran's service connected pulmonary 
tuberculosis would not be in order.  38 C.F.R. § 3.310(a).

The veteran's private physician, Dr. Osterholm did indicate 
in September 1996 that it appeared that probably 20 percent 
of his current respiratory disability was related to his 
pulmonary tuberculosis.  In this regard, the Board notes that 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Allen v. Brown, supra, at 448, found that "When aggravation 
of a veteran's nonservice connected condition is proximately 
due to or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  The Court 
made it clear that compensation was in order for additional 
impairment of earning capacity due to a service connected 
condition "regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition..." 

Following VA pulmonary examinations in October and November 
1997 which included pulmonary function tests and chest X-
rays, the examiner indicated that any functional damage to 
the lungs due to the veteran's tuberculosis, which had been 
inactive since 1945 had been minimal to none.  He stated that 
the veteran's reduced exercise capacity and functional 
limitations were on account of his chronic obstructive 
pulmonary disease.  In this regard, the Board notes that when 
the veteran was hospitalized by the VA in January 1983 and 
during September and October 1991, the findings related 
primarily to his chronic obstructive pulmonary disease.  
There was no reference to problems resulting from 
tuberculosis.

The views of the VA examiner in late 1997 and Dr. Osterholm 
are somewhat inconsistent as to the impact of tuberculosis on 
the veteran's overall pulmonary functioning.  However, that 
is a question of rating of the tuberculosis, a matter which 
is not before the Board.  There is no question that two or 
more separate disabilities may impact on the same bodily 
system, without one aggravating the other.  For example, 
multiple disabilities of a joint of the body, such as 
arthritic manifestations and instability may be rated 
separately.  VAOPGCPREC 23-97.  Dr. Osterholm's opinion to 
the effect that 20 percent of his pulmonary disability was 
due to the tuberculosis simply evaluated the impact of two 
separate disorders on the respiratory system.  It cannot be 
read as saying that the tuberculosis has aggravated the COPD; 
nor can any other medical opinion of record.  Therefore, the 
Board is unable to conclude that the veteran's service 
connected pulmonary tuberculosis has increased the severity 
of (aggravated) the veteran's chronic obstructive pulmonary 
disease.  Consequently, service connection based on 
aggravation of the non-service connected chronic obstructive 
pulmonary disease by the veteran's service connected 
pulmonary tuberculosis is not warranted.  38 C.F.R. § 4.22; 
Allen v. Brown, supra.  

The Board has carefully considered the entire record with 
regard to the veteran's claim for service connection for 
chronic obstructive pulmonary disease, including the 
testimony provided by the veteran and his wife at the 
February 1999 video conference; however, the Board does not 
find the evidence to be so evenly divided that there is doubt 
as to any material matter regarding that issue.   38 U.S.C.A. 
§ 5107.  

II.  The Claim for an Earlier Effective Date for the Grant of 
Service Connection for Pulmonary Tuberculosis 

By rating actions dated in October 1945 and January 1952 the 
regional office denied entitlement to service connection for 
pulmonary tuberculosis.  The veteran was duly notified of 
those decisions and did not appeal either decision.  In May 
1983 the veteran filed a claim for service connection for a 
lung condition.  The subsequent rating action of July 1983 
noted the prior rating actions denying service connection for 
pulmonary tuberculosis, but did not consider that issue.  
Since the issue currently on appeal was not the subject of 
that rating action, the Board cannot consider whether there 
was any error in it.    

On June 9, 1992, the veteran submitted additional information 
for the purpose of reopening his claim for service connection 
for pulmonary tuberculosis.  In a September 1992 rating 
action the regional office confirmed and continued the prior 
denials.  The veteran appealed from that decision.  In 
July 1997 the Board of Veterans' Appeals granted service 
connection for pulmonary tuberculosis.  In a September 1997 
rating action the regional office effectuated the Board's 
decision granting service connection effective from June 9, 
1992, with a 10 percent evaluation assigned effective from 
that same date.  The veteran appealed for an earlier 
effective date for the grant of service connection for 
pulmonary tuberculosis, maintaining that the prior rating 
actions had involved clear and unmistakable error in failing 
to grant service connection for pulmonary tuberculosis at the 
time the rating decisions were made. 

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities, or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on direct service connection is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  

The Court propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) "Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision, will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period.  Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has been become final, the 
former decision will be reconsidered by the adjudicating 
agency of original jurisdiction.  This comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the VA.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(a)(b).  

The record reflects that by rating actions dated in 
October 1945 and January 1952 the regional office denied 
entitlement to service connection for pulmonary tuberculosis.  
The veteran was duly notified of those decisions and did not 
submit an appeal.  Thus, the decisions became final in the 
absence of clear and unmistakable error.  

The evidence of record at the time of the October 1945 rating 
action included the veteran's service medical records which 
reflect that when he was examined for entry into service in 
December 1941 the veteran was found qualified for service 
with no defects noted.  A chest x-ray taken at that time was 
initially read as negative; although on review in 1951 it was 
discovered that the lesion first noted in early 1945 had been 
present on the December 1941 x-ray.  Later physical 
examinations dated in March 1942 and October 1944 also found 
the veteran to be physically qualified for service.  

Another treatment record, also dated in March 1945 reported 
"TB of the lungs-first discovered by routine checkup 
March 1945.  No symptoms prior to this."  In March 1945 the 
veteran reported symptoms of a 20-pound weight loss over six 
months, a persistent cough of a two-year duration productive 
of blackish sputum and pain in his chest with a cough.  He 
did not complain of hemoptysis or night sweats.  Laboratory 
studies, including sputum tests for acid-fast bacilli were 
negative for active tuberculosis as was the physical 
examination.  A chest X-ray study showed a small area of 
exudation centrally located in the left lung at the level of 
the fourth rib, anteriorly.  A March 1945 examination report 
stated that the area measured 3 to 4 centimeters at its 
greatest diameter.

At the time of the veteran's discharge from service in 
March 1945 his service medical records show a diagnosis of 
pulmonary tuberculosis, chronic, arrested incipient.  He was 
separated from service due to a medical determination that 
the diagnosis of tuberculosis permanently disqualified him as 
unfit for service.  The diagnosis was changed from an initial 
finding of active tuberculosis to inactive tuberculosis.  The 
notice of change of diagnosis, dated in March 1945 indicated 
that the condition did not exist prior to service. 

The veteran was afforded a special pulmonary examination by 
the VA in October 1945.  X-ray study confirmed a slight 
increase of the soft tissue density in the lung field, as 
reported by the service medical records.  The examiner 
expressed an opinion that the left lung lesion quite possibly 
represented atypical pneumonia.  He further stated that no 
criteria was present that warranted a diagnosis of 
tuberculosis. 

In the October 1945 rating action service connection for 
pulmonary tuberculosis was denied on the basis that that 
disability was not currently shown by the evidence of record.  
Such a medical conclusion was consistent with the final 
determination by the service department and the subsequent VA 
examination.  The Board is unable to conclude that that 
rating action involved clear and unmistakable error since it 
was reasonably supported by the evidence of record at the 
time the decision was made; in fact, it was the only 
plausible conclusion which could be reached at that time.  
Since no disability was shown, the question of aggravation 
could not have been, and was not, considered.  38 C.F.R. 
§§ 3.104, 3.105. 

Subsequent to the October 1945 rating action, the regional 
office received a December 1945 statement by Arthur Brown, 
M.D., who indicated that an October 1945 chest X-ray study of 
the veteran showed a fibrosed 2 centimeter lesion, about in 
the middle of the left lung field.  He indicated that if it 
was an active tuberculosis it was quite large but a 
metastatic lesion had to be kept in mind.  Dr. Brown 
expressed an opinion that the lesion represented an old 
fibrosed lesion that could have been active tuberculosis.  

The veteran was examined by the VA in April 1951 with 
complaints of a lack of energy, frequent colds and numbness 
in the thumb and first two fingers of his right hand.  He 
reported night sweats for the prior three years with dyspnea 
and palpitation on exertion.  Physical examination did not 
show rales in the lungs.  However, a soft but well-defined 
area of density measuring 28 millimeters near the left hilum 
was disclosed on X-ray study.  The examiner indicated that 
the density in the fourth anterior intercostal space was 
likely a tuberculoma with a tumor also a possibility.  A 
sputum smear was negative for tubercle bacilli.  

In May 1951 a three-physician board of tuberculosis 
specialists at a VA medical center issued an opinion that 
recently noted changes in the nodule present on X-ray study 
in March 1945 was evidence of activity.  With regard to the 
etiology of the nodule, the board listed tuberculosis, a 
mycotic infection, or a neoplasm.  Surgery with excision of 
the lesion was recommended.  A chest X-ray study showed an 
area of calcification at the left hilar region together with 
a poorly circumscribed homogenous density within the sixth 
left anterior interspace.  In a supplemental opinion dated in 
June 1951 the board compared the available X-ray evidence of 
record at that time.  The examiners expressed an opinion that 
the calcification and homogenous density found on study of 
the X-ray taken at the veteran's enlistment in December 1941 
"may represent minimal pulmonary tuberculosis, reinfection 
type," which was not deemed stable by comparison of X-rays 
taken in 1945 and 1951.  

In a July 1951 medical opinion, the chief of the VA 
tuberculosis unit noted that the lesion identified in 
December 1941 was in the same location as the lesion noted on 
X-rays taken in March 1945 and April 1951.  He indicated that 
during service it appeared that calcification of the lesion 
(which he indicated was a tuberculoma) occurred from the 
center outward (versus around the outer membrane), indicating 
healing, but that an increase in size occurred from 1945 to 
1951.  

In December 1951 the veteran underwent surgery to remove the 
lesion.  A wedge resection of the left lower lung was 
performed and a tuberculoma was removed.  The final diagnosis 
was "tuberculoma, left lower lobe, treated, operated, cured."  

The January 1952 rating action was based on the opinions of 
the VA tuberculosis board that the veteran had a lesion that 
had existed prior to his entry into military service but had 
not become active during service.  Although not detected at 
the time, the lesion had been present on a chest X-ray made 
at the time of the veteran's entry into service.  These 
findings fully supported the conclusion in the January 1952 
rating action to the effect that service connection for 
tuberculosis, either on the basis of incurrence or on the 
basis of aggravation, was not in order.  On the basis of the 
evidence of record at the time of the January 1952 rating 
action, the Board is unable to conclude that that action 
involved clear and unmistakable error since it was reasonably 
supported by the evidence then of record.

The veteran was hospitalized by the VA in January 1983 and 
the diagnoses included status post pneumonia on the right 
side, chronic obstructive pulmonary disease and status post 
lobectomy on the left side.

The veteran submitted a reopened claim for service connection 
for pulmonary tuberculosis on June 9, 1992.  The regional 
office thereafter received the June 1996 opinion by the VA 
physician and the September 1996 statement by Dr. Osterholm.  
The veteran and his wife also participated in a video 
conference hearing with a member of the Board in May 1997.  
The veteran described his shipboard duties during service.  
He reported spending long hours in small rooms with poor 
ventilation and inhaling smoke and heat while putting out a 
fire.  The veteran's wife testified that the veteran had 
experienced lung problems since his discharge from service.

As indicated previously, in September 1997 the Board granted 
service connection for pulmonary tuberculosis.  The Board 
noted that contrary opinions regarding the time of onset of 
the veteran's pulmonary tuberculosis had been expressed by 
the VA physician in June 1996 and Dr. Osterholm in 
September 1996.  After reviewing the relevant evidence, the 
Board was unable to conclude that the veteran's pulmonary 
tuberculosis had preexisted his service.  The Board further 
noted that pulmonary tuberculosis, although inactive, had 
initially been diagnosed in service.  Resolving doubt in the 
veteran's favor, in essence finding that the current evidence 
was in equipoise, the Board concluded that service connection 
for pulmonary tuberculosis was in order.  That opinion was 
based on different evidence and was clearly an exercise in 
judgment, rather than any clear-cut expression of error in 
any prior rating determination.  As such, it cannot serve to 
affect the finality of the prior determinations.  On the 
basis of the evidence of record, the Board is unable to 
conclude that an effective date prior to June 9, 1992 for the 
grant of service connection for the veteran's pulmonary 
tuberculosis is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease on a direct basis, on a secondary basis or 
by reason of aggravation by a service connected condition is 
not established.  Entitlement to an earlier effective date 
for a grant of service connection for pulmonary tuberculosis 
is not established.  The appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

